Title: From George Washington to Benjamin Lincoln, 18 August 1782
From: Washington, George
To: Lincoln, Benjamin


                  My dear Sir,
                     
                     Head Quarters 18th Augt 1782
                  
                  I have had the pleasure of recieving your private letter of the 12th I cannot but think the conduct of  respecting the release of Lord Cornwallis very extraordinary—Is it reasonable that Mr Laurens should be at full liberty and acting as a Commissioner in Europe while Lord Cornwallis for whose liberation he pledged his own and consequently as a public Man the honor of the States is held bound by his parole?  Either disavow, the propriety of Mr Laurens’s conduct and let him be remanded by the British Ministry, or set Ld Cornwallis at equal liberty—I am placed in a very delicate situation—Sir Guy Carleton has given me official information of the transaction and has called for a confirmation of Mr Laurens’s act.  I have referred the matter to the proper place, and I can obtain no answer.  In my letters to Genl Carleton I am obliged to be for the present silent, but I certainly must expect to hear from him again—Do my good Sir endeavour to obtain a decision upon this matter.
                  Your public letter of the 12th covers a Resolve of the same date authorizing me to propose a meeting of Commissioners for establishing a Cartel &ca.  Here again I am somewhat embarrassed never having yet received either the approbation or disapprobation of Congress upon the proceedings of the former Commissioners Genl Knox and Mr Gouverneur Morris altho’ they were transmitted so long ago as the 30th of April last—It appears by the Report of those Gentlemen that the negociation was principally broken off on account of the disposition which plainly appeared on the part of the British Commissioners to procure the exchange of their soldiers in our hands without settlement of accounts making any payment or giving any security for the payment of the large sum which we conceive is due.  Now Congress in the Resolve of the 12th to which I have just referred, make no reference to any former transaction, but authorize me to settle a Cartel "taking care that the liquidation of accounts and settlement of the Balance due for the maintainance of prisoners be provided for therein."  From this, it may possibly be said, it may be inferred, that they do approve the former proceedings and mean to make the settlement of accounts a preliminary—But this is an inference only and may be a false one—And therefore I would wish you would be good enough to endeavour to find out the true meaning of the House and to procure a determination upon the former proceedings—The same Commissioners will probably be appointed upon our part, and could they be assured their former principles were thought good, they would proceed with more confidence upon a future occasion—I confess to you I have found so many difficulties thrown in the way of all former transactions of this nature, that I could ever wish Congress to be as full and explicit as possible as to the points which they would have either conceded or demanded—I would prefer that mode in many accounts, as you may easily conceive, to unlimited powers—But what I principally now want to be assured of is whether they do or do not approve the conduct of the former Commissioners and the principles which they seemed desirous of establishing—With much truth and Affect. I am &c.
                  
                                          
                            Go: W——n
                            
                        
               